 
SECURITY AGREEMENT
 
(Patent)
 
THIS SECURITY AGREEMENT (PATENT) (“Agreement”), is entered into and made
effective as of August 24, 2007, by and between NEOMEDIA TECHNOLOGIES, INC., a
Delaware corporation with its principal place of business located at 2201 Second
Street, Suite 600, Fort Myers, Florida 33901 (the “Parent”), and the each
subsidiary of the Parent listed on Schedule I attached hereto (each a
“Subsidiary,” and collectively and together with the Parent, the “Company”), in
favor of the YA GLOBAL INVESTMENTS, L.P. (the “Secured Party”).
 
WITNESETH:
 
WHEREAS, the Parent shall issue and sell to the Secured Party, as provided in
the Securities Purchase Agreement between the Parent and the Secured Party dated
as of August 24, 2007 (together with all amendments, supplements, restatements
and other modifications, if any, from time to time made thereto, the “Securities
Purchase Agreement”), and the Secured Party shall purchase secured convertible
debentures in the principal amount equal to $1,775,000 (the “Convertible
Debentures”);
 
WHEREAS, to induce the Secured Party to enter into the transactions contemplated
by the Securities Purchase Agreement and the Convertible Debentures,
Registration Rights Agreement of even date herewith between the Parent and the
Secured Party (the “Registration Rights Agreement”), the Irrevocable Transfer
Agent Instructions among the Parent, the Secured Party, the Parent’s transfer
agent, and David Gonzalez, Esq. (the “Transfer Agent Instructions”), a warrant,
dated as of the date hereof, to purchase 75,000,000 shares of the Parent’s
common stock, par value $0.01 per share (the “Warrant”), and the letter
agreement, dated as of the date hereof, between the Parent and the Secured
Party, repricing the exercise price of previously issued Parent warrants to the
Secured Party and repricing the conversion price of previously issued Parent
convertible debentures to the Secured Party (the “Lender
Agreement”) (collectively referred to as the “Transaction Documents”), each
Company hereby grants to the Secured Party a security interest, and in the case
of the Parent, grants and extends all previously granted security interests, in
and to the Patent Collateral (as defined below) to secure all of the Obligations
(as defined below);
 
WHEREAS, in connection with the Securities Purchase Agreement, each Company has
agreed to provide the Secured Party a general security interest in Pledged
Property (as this term is defined in the Security Agreement by and between each
Company and the Secured Party, dated August 23, 2006 (together with all
amendments, supplements, restatements and other modifications, if any, from time
to time made thereto, the “Security Agreement”),and the UCC-1 financing
statement filed with the Delaware Secretary of State on August 25, 2006 Initial
Filing No. 62970861 and amended on November 14, 2006 Amendment No. 6396311 3 and
UCC-1 financing statement filed with the Florida Secretary of State on
August 25, 2006 Initial Filing No. 200603546313 and amended on November 14, 2006
Amendment No. 200604142828;
 

--------------------------------------------------------------------------------



WHEREAS, the Company has duly authorized the execution, delivery and performance
of this Agreement;
 
NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Company agrees as follows:
 
SECTION 1. Definitions. Unless otherwise defined herein otherwise requires,
terms used in this Agreement, including its preamble and recitals, have the
meanings provided in the Securities Purchase Agreement.
 
(a) “Obligations” shall have the meaning assigned to it in the Security
Agreement.
 
SECTION 2. Grant of Security Interest. For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, to secure the payment
and performance of all of the Obligations of the Company, the Company does
hereby mortgage, pledge and hypothecate to the Secured Party and grant to the
Secured Party a security interest in all of the following property (the “Patent
Collateral”), now owned and existing:
 
(a) all letters patent and applications for letters patent throughout the world,
including all patent applications in preparation for filing anywhere in the
world and including each patent and patent application referred to in Schedule
“A” hereto;
 
(b) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the items described in clause (a);
 
(c) all patent licenses and other agreements providing the Company with the
right to use any of the items of the type referred to in clauses (a) and (b),
including each patent license referred to in Schedule “A” hereto;
 
(d) the right to sue third parties for past, present or future infringements of
any Patent Collateral described in clauses (a) and (b) and, to the extent
applicable, clause (c); and
 
(e) all proceeds of, and rights associated with, the foregoing, (including
license royalties and proceeds of infringement suits), and all rights
corresponding thereto throughout the world.
 
SECTION 3. Security Agreement. This Agreement has been executed and delivered by
each Company for the purpose of recording the security interest of the Secured
Party in the Patent Collateral relating to patents referred to in Schedule “A”
with the United States Patent and Trade Marks Office, to the extent it may be so
registered therein. The security interest granted hereby has been granted as a
supplement to, and not in limitation of, the security interest granted to the
Secured Party under the Security Agreement. The Security Agreement (and all
rights and remedies of the Secured Party thereunder) shall remain in full force
and effect in accordance with its terms.
 
2

--------------------------------------------------------------------------------



SECTION 4. Release of Security Interest. Upon payment in full of all Obligations
the Secured Party shall, at the Company’s expense, execute and deliver to the
Company all instruments and other documents as may be necessary or proper to
release the lien on any security interest in the Patent Collateral which has
been granted hereunder.
 
SECTION 5. Acknowledgement. The Company does hereby further acknowledge and
affirm that the rights and remedies of the Secured Party with respect to the
security interest in the Patent Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by references herein as if
fully set forth herein.
 
SECTION 6. Securities Purchase Agreement. Notwithstanding any other term or
provision hereof, in the event that any provisions hereof contradict and are
incapable of being construed in conjunction with the provisions of the
Securities Purchase Agreement, the provisions of the Securities Purchase
Agreement shall take precedence over those contained herein and, in particular,
if any act of the Company is expressly permitted under the Securities Purchase
Agreement but is prohibited hereunder, any such act shall be permitted hereunder
and any encumbrance expressly permitted under the Securities Purchase Agreement
to exist or to remain outstanding shall be permitted hereunder and thereunder.
This instrument, document or agreement may be sold, assigned or transferred by
the Agent in accordance with the terms of the Securities Purchase Agreement.
 
SECTION 7. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.
 

  COMPANY:   NEOMEDIA TECHNOLOGIES, INC.         By:
/s/ Scott Womble
  Name:  Scott Womble   Title:    Interim Chief Financial Officer

 
4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.
 

  COMPANY:   NEOMEDIA MIGRATION, INC.         By:
/s/ William J. Hoffman
  Name:  William J. Hoffman    Title:    Chief Executive Officer

 
5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.
 

  COMPANY:   NEOMEDIA MICRO PAINT REPAIR, INC.         By:
/s/ William J. Hoffman
  Name:  William J. Hoffman    Title:    Chief Executive Officer

 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.
 

  COMPANY:   NEOMEDIA TELECOM SERVICES, INC.         By:
/s/ William J. Hoffman
  Name:  William J. Hoffman    Title:    Chief Executive Officer

 
7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.
 

  SECURED PARTY:   YA GLOBAL INVESTMENTS, L.P.         By:       Yorkville
Advisors, LLC   Its:       Investment Manager         By:
/s/ Mark Angelo
  Name:  Mark Angelo   Title:    Investment Manager



8

--------------------------------------------------------------------------------

